PER CURIAM.
The evidence of unfair labor practices, upon which the Board predicates its order to reinstate George Porter, Sidney Gibson, Thomas Paschal, and Ruby Collins with back pay is lacking in that substantiality and probity which the law requires. Not only does the evidence fall short of proving that these employees were discharged for union activity or adherence, but there appears to be an utter lack of coercion or intimidation of any kind or character. On the contrary, the employees were reminded, orally and in writing, from time to time by the management, as well as by some of the same supervisory employees against whom the charges were laid, that anyone who wished could join or not join the Union without risk of losing his or her job.
Furthermore, we cannot see that any good purpose would be served in approving for enforcement, if and when the company ever resumes operations, the other portions of the Board’s order. The plant was a Government owned one, making articles entirely for the Government, and at the end of the hostilities it was turned back to the Government and has not been in operation by the respondent for a number of years. This phase of the case seems to be moot.
We decline to enforce the order.1
This conclusion renders it unnecessary for us to pass upon the question of jurisdiction.

 For fuller information see our former decision in this ease: N.L.R.B. v. Reynolds Corporation, 5 Cir., 155 F.2d 679.